Title: From George Washington to Major General Israel Putnam, 14 May 1779
From: Washington, George
To: Putnam, Israel



        D. Sir.
Head Quarters Middlebrook 14th May 1779.

I received your favor of the 7th instant in due time.
I wish the most effectual measures to be taken for filling up the regiments, but am sorry to find it your opinion that the Connecticut levies will be raised very slowly. I am now writing the governor, and shall take notice of the necessity of forwarding this business. The assembly were right in their construction of the resolution of Congress of the 15th of March; if by artificers is me[a]nt the corps of artillery artificers, all others being out of the discription.
There have been no steps taken during your absence, that should have excited apprehension for your future command. What has been done, arose naturally out of our intelligence; and to which the policy of securing a principal object evidently pointed. You may rest satisfied, that, in the arrangement for the campaign you will be properly attended to in your command, however it may have sustained a temporary reduction to answer the above purposes.
The misfortunes which have happened along the coast since withdrawing the guards are such as in our present circumstances we cannot prevent; if it is to be done by parties from the army. To cover a sea coast of 1500 miles from the enemys vessels; and our western frontiers of the same extent from Indian incursions, is impracticable; and yet I am called upon every hour to do it. The levies designed to fill up the quotas of the respective States, are raising but slowly if at all—Some of them are ordered on remote service—while at the same time large detachments are making from the main army to different parts—these things render it impossible to give that attention to the coast which we could wish, and at the same moment secure the main force from defeat or insult, and protect those posts which are of the last importance to the common safety and communication. Measures must therefore be taken by the several states for their defence, or the prevention of petty inroads of the enemy by proper guards from the Militia till our situation will permit us to give them assistance from the army. I am D. Sir &
G.W.
